Citation Nr: 0625925	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected tinnitus.

2.  Whether there was clear and unmistakable error (CUE) in a 
May 22, 2002, rating decision in not assigning separate 10 
percent disability ratings for tinnitus in each ear.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown. 

2.  The veteran did not appeal a May 22, 2002, rating 
decision, of which he was notified by letter of May 29, 2002, 
which in pertinent part granted service connection for 
bilateral tinnitus and assigned an initial disability rating 
of 10 percent, and that rating decision is final.  

3.  The final May 2002 rating decision did not contain CUE.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002, 2005).  

2.  The May 22, 2002, rating decision assigning only a 10 
percent initial disability rating for bilateral tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005). 

2.  There was no CUE in the May 2002 rating decision in 
assigning only a 10 percent initial disability rating for 
bilateral tinnitus.  38 U.S.C.A. § 5107(a) (West 2002); 38 
C.F.R. § 3.105(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

With respect to the claim for a rating higher than 10 percent 
for service-connected tinnitus, because there is no 
reasonable possibility that further notice or assistance 
would aid in substantiating the claim, any deficiency as to 
VCAA compliance is rendered moot.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

With respect to the determination of whether CUE was present 
in a prior final rating decision, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
appellant's appeal.  

Background

A May 22, 2002, rating decision granted service connection 
for bilateral tinnitus and assigned an initial 10 percent 
disability rating, both effective January 14, 2002.  

The veteran was notified of the May 22, 2002, rating decision 
by an RO letter of May 29, 2002, but he did not appeal that 
decision.  

In January 2003 the veteran claimed entitlement to separate 
10 percent disability ratings for tinnitus in each ear.  He 
has alleged that there was CUE in the May 2002 rating 
decision in not assigning such ratings.  These claims were 
denied in the March 2003 rating decision which is appealed in 
this case.  

Analysis

Tinnitus Rating of 10 Percent

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, No. 05-7168, (Fed. Cir. June 19, 
2006), the Federal Circuit reversed the CAVC decision in 
Smith, and affirmed VA's long-standing interpretation of pre-
June 13, 2003, DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  The Federal Circuit then found that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was plainly 
erroneous or inconsistent with the regulations, and concluded 
that the CAVC erred in not deferring to VA's interpretation.

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 

CUE

Under 38 C.F.R. §§ 3.104, 3.105(a) (2005) prior ratings are 
final unless they contained or were the result of CUE.  The 
effect of finding CUE in a prior decision is to correct the 
original error, as if the error had never occurred.  Thus, in 
this case, if there was error in the May 2002 rating decision 
in not granting separate 10 percent disability ratings for 
tinnitus in each ear, the effect of finding that there was 
such CUE would be, in effect, to assign such initial 
disability ratings.  

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
be undebatable so that reasonable minds could only conclude 
that the original decision was fatally flawed and of the sort 
which if it had not been made would manifestly change the 
outcome.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and Mason v. 
Brown, 8 Vet. App. 44, 51 (1995).  

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with specificity.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997) (citing Russel v. Principi, 3 Vet. 
App. 310, 315 (1992) (en banc); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. App. 40, 44 
(1993)).   

Here, for the reasons expressed in addressing the claim for a 
current evaluation in excess of 10 percent for bilateral 
tinnitus, there was no CUE in the May 2002 rating decision.  
As stated, as a matter of law, schedular ratings in excess of 
10 percent for bilateral tinnitus were not provided for under 
DC 6260.  Moreover, the Board notes that there is no 
contention that there was CUE in the May 2002 rating decision 
in failing to grant separate 10 percent ratings on an 
extraschedular basis.  


ORDER

A rating higher than 10 percent for tinnitus is denied.  

The claim of CUE in the May 2002 rating decision is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


